 646DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerican Federation ofMusicians of the UnitedStates and Canada and Wichita Falls Musicians'AssociationLocalNo. 688,AFM1andNationalAssociationofOrchestraLeaders.Case16-CC-332November 19, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn January 6, 1970, Trial Examiner Thomas S.Wilson issued his Decision in the above-entitledproceeding, finding that the Respondents had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel and Charging Party filed exceptions to theDecision and supporting briefs, and the Respondentsfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,2 conclusions, and recommendations of theTrial Examiner.3ORDERTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEThomas S. Wilson, Trial Examiner: Upon a charge dulyfiled onMay 15, 1969, by the National Association ofOrchestra Leaders, the General Counsel of the NationalLabor Relations Board, hereinafter referred to as theGeneral Counsel i and the Board, respectively, by theRegional Director for Region 16, Fort Worth, Texas, issueditscomplaint dated July 17, 1969, against AmericanFederation ofMusicians and Wichita Falls Musicians'Association # 688 AFM, hereinafter referred to collectivelyas the Respondent or the Union, or individually as theInternational or Local 688.The complaint alleged that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(b)(4)(i) and(ii)(B) and Section 2(6) and (7) of the National LaborRelations Act, as amended, herein referred to as the Act.Respondent duly filed an answer admitting certainallegations of the complaint but denying the commission ofany unfair labor practices.Pursuant to notice, a hearing thereon was held before meinWichita Falls, Texas, on July 31, 1969. All partiesappeared at the hearing, were represented by attorneys orpersonal representatives, and were afforded full opportuni-ty to be heard, to produce and cross-examine witnesses, andto introduce evidence material to the hearing. Oralargument was waived. Briefs were received from GeneralCounsel and Respondent on September 12, 1969.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE ALLEGED SECONDARYEMPLOYER2For the fiscal year ending December 25, 1968, arepresentative period, the Officers'Open Mess at theSheppard Air ForceBase,Texas, herein referred to as theClub, had grosssales consisting in largemeasure of foodand drink, amountingto $606,409.03 plus $134,872 in dues.The Club is and has been in the business of providingPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board orders that the complaint be, and ithereby is, dismissed in its entirety.The caption appears as amended at the hearing.sWe correct the Decision with regard to the February 21 conversationbetween Major Padden and Gladwyn Harding, wherein the Trial Examinerinadvertently referred to Leo Baxter instead of Harding. The record alsoshows that Harding and not Baxter playedan engagement at theclub thatnight.3ChairmanMilleragreeswith the Trial Examiner's finding thatHarrah's Club,176 NLRB No. 77, is dispositive of this casesince theOfficer's Club, by virtue of its contract with the Electro Tones band, is theemployer of the members of the band, and is the primary employer in thisdispute. The TrialExaminerrelied onHarrah's Club,but did not clearlyarticulatea findingthat an employer-employee relationshipexisted in thiscase, as it did inHarrah's.An examination of the record and, in particular,the contract above referred to, compels such afinding, inChairmanMiller's view, and is the determining factor herein.IThis term includes the attorneyappearingfor the General Counsel atthe hearing.2The complaint dated July 17, 1969,containedinter aliathe followingparagraphs.6.Since on or about February I. 1969, Respondent Musicians Unionand Respondent Local 688 havebeen engaged in a labordispute withtheOfficers'Club because the Officers' Club hasentered intocontractual relations with and engaged orchestra leadersto performwho are not members oftheRespondentsand who employedmusicians who were notmembers ofthe Respondents.9.At notime material herein have the Respondentshad any labordispute with Harding,Baxter orany otherorchestra leaders who aremembers ofthe Musicians Union.By a document labeled "Amendmentto Complaint ..." dated July 25 theaforementioned paragraphs were deleted and the followingsubstitutedtherefore:6.At all times material herein, Respondent MusiciansUnion and186 NLRB No. 95 AMERICAN FEDERATION OF MUSICIANS647entertainment and refreshment to its officer-members. TheClub paid thesum of $45,901.45 for entertainment, anintegral part of the Club's business.Accordingly,I find theClub is now, and has been at alltimes material herein,an employer engaged in commercewithin themeaning ofSection 2(6) and (7) of the Act .3II.THEUNION INVOLVEDIt is admitted and, therefore, found that AmericanFederation ofMusicians and Wichita Fills Musicians'Association # 688 AFM are labor organizations within themeaning of Section 2(5) of the Act.At all times material herein Major John F. Padden wasthe business manager, or in Air Force terminology theSecretary-Custodian,of the Officers' Open Mess atSheppard Air Force Base which is here referred to as theClub. Padden succeeded to this position when the formerSecretary-Custodian, Captain Edwyn M. Saiki, had beentransferred to other duties in December 1968. Saiki hadnegotiatedmost of the entertainment contracts involvedherein.Sam Gibbs, son-in-law or brother-in-law of Billy Peeler,operates the Sam Gibbs Orchestra Service in Wichita Falls,Texas, which is a booking service for bands and orchestras.Some band leaders secure bookings for their bands throughpersonal contact with the Secretary-Custodian of the Clubwhile others secure such bookings through the Sam GibbsAgency.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The DramatisPersonnaeW.G. (Billy) Peeler is the "full-time" president of Local688 which has jurisdiction in and around Wichita Falls,Texas. He has been a member of the Union for 28 years andits local president for many years.E.V. Lewis isan assistantto the International presidentof AFM who is, among other things, in charge of theInternational's unfair list.Walon D. Holt is themanager ofa band composed of twoof his sonsand other fellow collegians which is known asthe Electro Tones. Neither Holt nor the Musicians in theband are members of the Union.Gladwyn E. Harding and Leo Baxter are each the leaderof his own band or orchestra. They and theirmusicians areallmembersof the Union.Both the nonunion Electro Tones and the union Hardingand Baxterbands have played numerous engagements atthe Club over a long period of years.RespondentLocal688 have been engagedin a labordispute withorchestraleaderswho enteredinto contractualrelationswith theOfficers'Club becausethese orchestra leaderswere not members ofthe Respondents and becausethey employedmusicianswho were notmembers of the Respondents.4tt4i9.At notime material herein have the Respondentshad any labordispute withthe Officers' Club orwith Harding,Baxter, orany otherorchestra leaders who were membersof the Musicians Union.As a resultof these rather fundamentalchanges made by this so-calledamendment paragraph 13 of the originalcomplaintreading asfollows:13.An objectof the acts andconduct of the Respondentsset forth inparagraphs7, 8, 9, 10, 11 and 12 above,was andis to force or requireHarding,Baxterand other orchestraleaderswho are members of theMusicians Union to cease doing businesswith the Officer's Club.B.The Incident Leading to the TroubleSometime in November 1968 Sam Gibbs telephonedWalon D. Holt offering the services of his booking agency.During this conversation Sam Gibbs inquired of Holt if heand the Electro Tones did not want to become members ofthe Union. Holt answered this last question by stating thathe and the Electro Tones were considering whether it wouldbe to their benefit to join the Union.On November 22, 1968, Captain Saiki and Band LeaderSpic Copenhaver entered into a contract through the SamGibbs Orchestra Service whereby Spic Copenhaver and theSpix IV, Copenhaver's band of four musicians, were toprovide dance music from 8 p.m. until 12 p.m. at the Clubfor $120 on February 7, 1969.For reasons undisclosed in this record this engagementby Spic Copenhaver and the Spix IV was canceled.Because of this cancellation Major Padden entered intoan Air Force "Contract (for Entertainment Services)"dated January 27, 1969, with the Electro Tones to play for adance at the Club on February 7, 1969, between the hoursof 8:30 p.m. and 12:30 a.m. The Electro Tones were toThis paragraph was amended to read:13.An object of the acts and conduct of the Respondents set forth inparagraphs 7, 8, 9, 10,11 and 12 above,was and is to force or requireHarding, Baxter and other orchestra leaders who are members of theMusicians Union to cease doing business with the Officers'Club andin order to force or require the Officers' Club to cease doing businesswith orchestra leaders who were not members of Respondents andwho employedmusicians who were not members of Respondents.Itwould seem that General Counsel's theory of his case underwentradical revision between July 17 and 25, 1969.As there was no objection to this so-called amendment,the case washeard on the amended pleadings.+The allegation in the complaint listing the Club as a secondaryemployer is conclusive for jurisdictional purposes.Jurisdiction over thesecondary employer is sufficient to assert jurisdiction over all partiesinvolved in the alleged labor dispute.H & K Lathing Co.,134 NLRB 517. 648DECISIONSOF NATIONALLABOR RELATIONS BOARDsupply a band of five pieces for the stated remuneration of$120.On February 7, knowing that the Copenhaver engage-ment had been canceled4 and learning through a radioannouncement that the Electro Tones were playing theClub that evening, Peeler telephoned Holt. He asked Holt ifthe Electro Tones did not want to join the Union. Holtagain answered that the Electro Tones were trying to decideifunion membership would be of any benefit to them.Peeler inquired if the Electro Tones were playing the Clubthat evening and, upon confirming that they were, said thatthey could not play the Club that evening. Peeler thanasked how much they were being paid for the engagement.This Holt refused to disclose but added that, if Paddenwanted to do so, it would be all right with him. Peelerremarked that he would call Padden and "straighten himout." Holt answered that Padden knew the Electro Toneswere nonunion and offered the opinion that Peeler wouldnot be able to "straighten out" Padden with a quotationfrom Padden during their negotiations to the effect that theUnion "could not tell the Air Force how to run itsbusiness." At this point Peeler stated that he was going toallow the Electro Tones to play the Club that evening. Thisapparently angered Holt somewhat because he rejoinedthat the Union could not tell him, a nonunion band leader,anything because he was not union and he had a contractwith the Club to play. As Holt expressed it, this latter partof the conversation was the only "loud" part of theconversation.Thereafter Peeler telephoned Padden.According to the testimony of Padden, Peeler stated inthat telephone conversation that he, Peeler, would notallow the Electro Tones to play the Club that night becausetheywere nonunion.5 Then Peeler inquired as to theremuneration which Padden answered by admittedly tellingPeeler that that "was none of your business." Then, stillaccording to the testimony of Padden, Peeler stated that theElectro Tones were on the Union's unfair lists and that he,Peeler,would have to take steps to remove union groupsfrom the Club. This made no difference to Padden whoended the conversation by stating that the Electro Toneswere going to play.According to the testimony of Peeler, he asked Padden ifPadden had a contract for February 7 and, upon receivingan affirmative answer, inquired if it were a union contract.After receiving a negative answer to the last question,Peeler asked what the Club was paying the group and wastold that it was "none of your business." Peeler theninformed Padden that the group would have to be paid theunion scale to which he received the same answer that itwas "none of your business." This telephone conversation,like all other contacts between the two men, could hardlybe classed as friendly. It did confirm Holt's previouslyexpressed opinion. During his testimony Peeler denied anymention of the fact that the Electro Tones were nonunion.As between the conflicting testimony I am inclined to creditthat given by Peeler.The Electro Tones played the engagement of February 7without further incident.Between then and February 17 Peeler learned that theElectro Tones were paid $120. This Peeler maintained wasbelow union scale particularly as the Electro Tones werenonunion and a visiting band to whom transportationwould have to be paid.On February 17, 1969, Peeler wrote E. V. Lewis, assistantto the president of AFM, as follows:The Executive Board of Local 688, A. F. of M. hasplacedMajor John Padden and the Officer's Club,Sheppard Air ForceBase,Texas on the Unfair List ofLocal 688, A. F. of M. for paying less than theprevailing wage scale on a specific date, February 7,1969. Scale on this engagement for six (6) musiciansis$158.60 for a four (4) hour engagement. MajorPadden paid $120.00. There was no union musiciansinvolved.Major Padden has used this group on numerousoccasions.He advised the Officials of Local 688 it isnone of their business what he pays the musicians. Hehas been trying to get our union members to sign theAir Force contract, which they have refused to do. Weneed the help of the Federation to curb this situation.We hereby request the Federation place the name ofMajor John Padden and the Officer's Club, SheppardAir ForceBase,Texas on the National Unfair List ofthe American Federation of Musicians until such timethis problem can be solved.On February 21, 1969, Leo Baxter and his orchestraplayed an engagement at the Club for Padden. During aconversation between Harding and Padden at that time,Harding informed Padden that Peeler expected bothPadden and the Club to be placed on the union unfair listfor the month of March. Baxter expressed the hope that thislisting would have ended before Baxter's next engagementat the Club.As a result of this information, on March 6 Paddentelephoned the International Union Office in New Yorkand talked to E. V. Lewis who, in answering the question astowhy Padden and the Club were being listed as unfair,told Padden that the unfair listing resulted from the facts(a) that the Electro Tones had been paid under union scale;(b) that Padden and the Club were "using an illegalcontract for union members," i.e., the Air Force contractinstead of the approved union contract; and (c) that theLeo Baxter Orchestra was paid below union scale by theClub.In his oral testimony at the hearing Padden added to theabove a fourth reason which he testified Lewis gave, to wit,that Padden and the Club had been employing nonunionbands.However Padden had given an affidavit to the attorneyfor the General Counsel during his investigation of the caseto which was attached a memo entitled "Facts Surroundingthe Officers' Club Being Placed on the Unfair List with theAFM by Mr. Peeler, President, Wichita Falls Local." ThisiCopies of contracts, cancellations, etc.. of union bands are customarilyElectro Tones to play the engagement.sent to the local unions involved.8 In fact the Electro Tones went on the Union's unfair list in March5This contradicts the testimony of Holt who admitted that, at the end1969.of his conversation with Peeler, Peeler had stated that he would allow the AMERICAN FEDERATION OF MUSICIANS649attached memo had been made by Padden at the suggestionof a legal officer at the Sheppard Air Force Baseimmediately following his conversation with Lewis. Thismemo failed to mention the fourth reason given in Padden'soral testimony. In his testimony Lewis denied havingreferred to the employment of nonunion bands during hisconversation with Padden. Under these circumstances thisTrial Examiner must credit the Lewis denial, particularly asthe nonunion Electro Tones had admittedly been playingthe Club about once a month for many years without anyobjection from the Union.All the band leaders within the jurisdiction of Local 688were sent notices of the unfair listing of Padden and theClub by the Local. In the April issue of the InternationalMusician, Padden and the Club were listed as unfair by theInternational.The result of these listings and article 10 of the unionconstitution which requires members to refuse to performservices for orchestra leaders or establishments listed asunfair on penalty of fine or expulsion was that many bandsand orchestras canceled contracted engagements with theClub thereafter.There is no question but that thisconstitutionalprovisionwould "induce or encourage"union members to refuse to perform services for an unfairlisted club.On one occasion about March 29 Leo Baxter and hisorchestra were "setting up" to perform an engagement atthe Club when Peeler telephoned Baxter and informed himthat the Club and Padden had been placed on the Local'sunfair list. Although denied by Peeler, Baxter's testimonywas that, upon asking why the Club was on the unfair list,Padden answered that it was because the Club had used anonunion band (Electro Tones) a few weeks prior thereto.Although Peeler did not tell Baxter that Baxter could notperform the engagement, there was talk during theconversation about possible consequences of Baxter'skeeping the engagement such as a fine. However Baxterand his orchestra played the engagement.7ConclusionsThere appeared to be in this case several rather seriousvariances between the amended allegations, upon whichthis case was tried, and the proof.For instance the allegation in the amendment is to theeffect that Respondents at all times mentioned here were"engaged ina labor dispute with orchestra leaders" whocontractedengagementsat the Club "because theseorchestra leaders were not members of the" Union andemployed nonunionmusicians.Of course Peeler knew of and did ask if the Electro Tonesdid not want to join the Union. But there is no lawprohibiting a union from seeking further memberships.Yet Respondents permitted the nonunion Electro Tonesto play the February 7 date at the Club without objectionjust as they had been permitted to play almost monthlyengagementsthere for the past few years. The proofindicates that, when Respondents listed the Electro Tonesas unfair, it was becausetheir engagementon February 7was not paid for at theunion scaleand because the "illegal"Air Force contract was used rather than the approvedunion contract-and not because the Electro Tones werenonunion.There is no proof in this record that Respondents had anydisputewith the Electro Tones or any other orchestraleader based upon union membership. There is proof thatRespondents did object when orchestra leaders, union ornonunion, played at the Club for less than the union scale.Further the amendmentalso allegesthat "at no time" didRespondents have "any labor dispute with the Officers'Club. ..." In addition to the fact that this amendedallegation is dismetrically opposed to the allegation of theoriginal complaint to the effect that "since on or aboutFebruary 1, 1969," Respondents "have been engaged in alabor dispute with the Officers' Club" because the Club hadentered into contractualrelationswith nonunion orchestraleaders who employed nonunionmusicians, the fact thattheClub was put on Respondents' unfair listseems toindicate that Respondents at least considered that they hadsome sort of dispute with the Club contrary to the amendedallegation. In fact, if it were necessary to a decision of thiscase, I would be inclined to find that Respondents' primarydispute was with Padden and the Club for paying bands,union and nonunion, less than the established union scale.However, despite the above variances, this Trial Examin-er, being bound by the law as expounded by the Board evenas the Board has on occasions taken pains to remind theTrial Examiners' staff, believes that the Board has recentlydecided a case which is dispositive of the 8(b)(4) issue inthis case. That decision is that ofAmerican Guild of VarietyArtists, AFL-CIO (Harrah's Club, et al.),176 NLRB No. 77.In that case the Guild hadsent wiresto such prominentindependent contractingartists asTennessee Ernie Ford,Dinah Shore, etc., warning and threatening each of themnot to violate the picket line established by AFM byappearing at any of the picketed clubs. In dismissing the8(b)(4) charges against AGVA, the Board said:... In terms of effect, then, there may well be nodistinctionbetween lawful primary picketing andunlawful secondary picketing proscribed by Section8(b)(4).One important test of the lawfulness of aunion's picketing activities in the course of its disputewith an employer is the identification of such picketingwith the actual functioning of the primary employer'sbusiness at the situs of the labor dispute. [Citationomitted.]Thus, as the Supreme Court has recentlystated in affirming those Board Decisions which hadadopted this general principle, direct appeals to "allthose approaching the situs whose missionis selling,delivering or otherwise contributing to the operationswhich the strike is endeavoring to halt" to withholdtheir services constitutes traditional primary activityoutside the scope of Section 8(b)(4). [Citations omitted.]In applying these traditional principles to the presentcase, it is not and cannot be contended that Respon-rSubsequently on July 9, 1969, the executive board of the InternationalBaxter failed to supply copies of his engagement contracts as required byUnion fined Leo Baxter the sum of $50. There is in this record no proof asthe union constitution. The record there shows that for years Baxter hadtowhether this fine was levied as result of charges against Baxter forbeen prone to be lax in filing the required copies of his engagementhaving performed the engagement of March 29 or because of charges thatcontracts. 650DECISIONSOF NATIONALLABOR RELATIONS BOARDdent's actions called for anything but the refusal of theentertainers to cross the picket lines of the strikingmusicians at the clubs in question.The picket lines wereestablished in furtherance of a primary strike of theemployees of the picketed casinos, and the telegramsadvised the starsthat AGVAsupported the strike andinstructed them to honor the picket line. The conduct ofthe Respondent in advising its members to honor theAFM picket lines was not substantially different fromthat of the AFM itself in conducting the picketing at thesitus of the disputes,namely at the clubs themselves.Accordingly,we find thatAGVA's conduct does notfall into the category of illegal secondary activity byvirtue of the fact that it assisted another union in thatunion's labor dispute. [Citation omitted.]It is clear,moreover,that the workof the AGVAstarshere involved not only contributed "to theoperations which the strike. . . [was] endeavoring tohalt" but in fact was directly related to the normaloperations of these casinos.The record demonstratesthat the shows in which the stars were engaged toperform are an important means of enticing the publicto the clubs in the hope and reasonable expectation thatonce inside the club they can be induced to try theirluck in the casinos. Moreover,the actual performancesof the star-type entertainer are coordinated into theoverall show offered by the club by club managers as totiming,pace,material,rehersals,etc., all with a view toenhancing the financial success of the gamblingenterprise.The presence of such entertainers,then, is acustomary and necessary adjunct to the Nevada casinooperations. Accordingly, inasmuch as the work of thestar performers was in fact inextricably involved withand necessary to the normal operations of the casinos,and as Respondent's telegramed instructions to all ofthe performers involved to honor the AFM picket lineappealed for and induced action only at the situs of thedispute by persons "contributing to the operationswhich the strike was endeavoring to halt," we find thatthey constituted permissible primary activity. [Citationsomitted.]We shall, therefore, dismiss the complaint inits entirety.The law as thus expounded by the Board is equallyapplicableto the situation in the instant case.Thusthis casemust be dismissed.CONCLUSIONS OF LAW1.The Officers' OpenMess,Sheppard Air Force Base,Texas, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Respondents American Federation of Musicians andWichita Falls Musicians' Association #688 AFM are eachlabor organizations within the meaning of Section 2(5) ofthe Act.3.Respondents have not engaged in any of the unfairlabor practices alleged in the complaint.RECOMMENDED ORDERAccordingly,in accordance with the case noted above, Iherebyorder this case dismissed intoto.